Citation Nr: 1433255	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  09-44 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to service connection for a psychiatric disorder to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION


The Veteran served on active duty from August 1988 to May 1992, with service that included in Southwest Asia.  

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

The Board notes that the Veteran has raised a claim for an unspecified disability based on asbestos exposure, and clarified that none of the appellate issues involve a claim based on asbestos exposure.  This matter needs to be addressed by the Agency of Original Jurisdiction (AOJ) and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The service treatment records reference episodes of treatment for both knee and back problems, although his separation examination revealed normal findings for the spine and both lower extremities.  There is evidence of post service treatment for bilateral knee and back disability, with X-ray evidence of a possible congenital deformity of the L5 vertebra shown on X-ray in December 2006, and an MRI from April 2008 reflecting a possible tear of the undersurface of the medial meniscus, along with findings of joint effusion of the left knee.  Mild internal derangement of the left knee was reported in May 1990.  The Veteran was seen at the VA clinic for pain in the right knee in February 2009.  He has also reported receiving physical therapy for his back and both knees in his February 2009 notice of disagreement, but the complete records do not appear to be associated with the claims file.  Thus it is necessary to obtain these records to receive a more complete disability picture for these claimed disorders.  Additionally the Veteran should be provided the opportunity to apprise the VA of any post service records of treatment for his bilateral knees between service and 2006 (the earliest year of post service records currently associated with the claims folder.  

A VA examination should be scheduled address the nature and etiology of any back or knee disability.  Regarding the left knee disorder, the Veteran is shown to have experienced a post service injury to the left calf that potentially could involve the left knee.  Thus the examiner addressing the etiology of the left knee disorder should consider whether this post service left calf injury is a causative factor in the current left knee disorder.  

Regarding the Veteran's PTSD claim, the Veteran's  primary stressor is claimed to be an incident that took place in Saudi Arabia.  This involved him and a fellow service member having an incident when they took a taxi from shore leave to their ship, but the taxi driver drove them to an unknown location where individuals with weapons attempted to make them get out of the car.  The Veteran's friend had to threaten the driver with a knife to make him drive from this location to their ship.  The Veteran said there is no official record of this incident, stating the reason for this was that such record would have jeopardized his security clearance.  The Board finds that this incident described falls within the realm of personal assault which would involve no official record.  See Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17 of the VA Adjudication Procedures Manual Rewrite (M21-1 MR), (describing that personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.)  
 
A second claimed stressor reported by the Veteran, whose MOS is shown to be that of a radioman, is that while serving in this capacity, he had to listen to incidents on the radio that included people being blown up and killed and he heard the screams on the radio.  

Finally the Board notes that the RO's adjudication of the issues of service connection for PTSD and the knees in the September 2009 statement of the case included an analysis of these disorders based on asbestos exposure.  In October 2009 the Veteran clarified that he was not claiming any of these disorders as secondary to asbestos exposure.  Thus readjudication of these issues should not be based on asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers who may possess additional records referable to diagnosis and treatment for his claimed bilateral knee disorders, back disorder and psychiatric disorder.  After securing the necessary release(s), the AOJ should obtain these records, to include the records of physical therapy for the back and knee disorders cited by the Veteran in his February 2009 Notice of disagreement.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If private treatment is reported and those records are not obtained, the Veteran and his representative should be provided with information concerning the negative results and afforded an opportunity to obtain the records. 38 C.F.R. § 3.159 (2013).  

2.  The AOJ must send the Veteran a corrective VCAA notice that explains specifically what evidence and information is required to substantiate a claim of service connection for PTSD based on a claim of in-service personal assault. See 38 C.F.R. § 3.159 (2013).  The Veteran must be specifically told of the information or evidence he should submit and of the information or evidence that VA will obtain with respect to his claim of service connection.  The Veteran must be specifically notified that an alleged personal assault in service may be corroborated by evidence from sources other than his service records, as defined in 38 C.F.R. § 3.304(f)(4) . (All specific examples of alternative sources of evidence listed in this regulation must be included in the notification letter.)  

3.  The Veteran's claim for service connection for PTSD based on the reported stressor of the alleged abduction by a cabdriver should be further developed in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(4) and the VA Adjudication Procedures Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Chapter 1, Section D, Paragraph 17.  In this respect, a request must be made to the Veteran, with a copy to his representative, that he provide as much detail as possible regarding the alleged cab abduction, to include any other evidence corroborating the incident.  The Veteran must be invited to submit statements from former service comrades or others who might help establish the occurrence of the alleged cab abduction.  He should be specifically invited to submit a statement from the individual he named as having experienced the event with him.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.   

4.  If additional evidence is obtained that is not sufficiently corroborated by the official action thus far undertaken, but provides new information upon which another attempt to obtain verification through official sources is shown warranted, the RO must review the Veteran's claims file and prepare a summary of all claimed stressors, to include those obtained via the above actions.  The RO must send this summary and the information of record regarding the Veteran's service, including copies of any records relevant to the claim, to the JSRRC, and must ask JSRRC to provide any available information that might corroborate the Veteran's alleged in-service stressor(s).  If JSRRC is unable to provide the specific information requested, they must be asked to direct the RO to any additional appropriate sources.  All documentation received by the RO from JSRRC must be associated with the claims file.  The RO must ask JSRRC to discuss in its response what the records show with regard to the stressors identified by the Veteran.  

5.  After completing all of the development actions requested above, schedule the veteran for a VA psychiatric examination.  With regard to the veteran's claimed physical assault, the examiner should indicate whether any behavioral changes that occurred at or close in time to the alleged stressor incidents could possibly indicate the occurrence of one or more of the alleged in-service stressors.  The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.
A multiaxial evaluation based on DSM-IV diagnostic criteria should be done.  If a diagnosis of PTSD is deemed appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the record was sufficient to produce PTSD; and (2) whether it is at least as likely as not that there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record and found sufficient to produce PTSD by the examiner.  The examiner is requested to provide detailed medical analysis and interpretation of the diagnoses found present on examination in light of all the evidence of record for the purpose of addressing whether any behavioral changes that occurred at or close in time to the alleged stressor incidents suggest the occurrence of one or more of the alleged in-service stressors.

The examiner should also determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD or whether it is due to the incidents he heard while working as a radioman in service.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

For any psychiatric disability other than PTSD, the examiner should indicate whether it at least as likely as not (50 percent probability or more) had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed psychosis), or is otherwise related to service

The examiner must provide reasons for each opinion given.

6.  After completion of the action set forth in the above paragraph 1, the Veteran should be scheduled for VA joint and spine disorder examination(s) to determine the nature and etiology of his claimed bilateral knee disorder and back disorder.  All indicated tests and studies should be undertaken.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  After a review of the claims file, it is requested that the examiner provide explicit responses to the following. 

(a) Does the Veteran have any current, chronic disability of the knees and/or back? If so, is it at least as likely as not (i.e., at least a 50/50 probability) that any such disability or disabilities began in service, was the result of any incident in service, or was due to arthritis manifested within one year of discharge from service? 

(b) For any congenital abnormality identified (including the congenital abnormality of the L5 vertebra found on the December 2006 x-ray report), the examiner should indicate whether this is a defect or disease.  If a disease process, is it at least as likely as not (i.e., at least a 50/50 probability) that it began in service or was the result of any incident in service.  

In rendering the requested opinions, the physician should consider all pertinent evidence.  In providing an opinion as to the nature and etiology of any left knee disorder shown, the examiner should also discuss the evidence showing a post service injury to the left calf and clarify whether such injury include involvement of the left knee, or whether the knee disorder is separate from such injury.  The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  Thereafter, the originating agency should readjudicate the Veteran's claims, considering all evidence, including any additional outpatient treatment records received.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case, which reflects consideration of all additional evidence received and all applicable regulations.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



